Title: To Thomas Jefferson from Elias Boudinot, 17 April 1802
From: Boudinot, Elias
To: Jefferson, Thomas


            
              Mint of the United StatesPhiladelphia 17th. April 1802
            The Director of the Mint, being informed by the public News Papers, that a Bill has been brought into Congress for abolishing of the Mint, cannot, consistent with his duty, omit, respectfully to represent the Case of some of the Officers, Clerks and Workmen of the Mint, to the President.
            The Salaries and Wages allowed in the Mint have not been increased since the first establishment of the Institution, notwithstanding the great rise in the prices of every necessary of life, for several years past.—They have submitted to a bare subsistence without complaint, from the Idea, that their Employment was permanent, while they behaved well, and that Peace and reduced prices of food, would give them an opportunity of making up former deficiencies—Add to this, that their constant habits in the Mint, have made it difficult for them, at once, to return to their former occupations with advantage.—If the Mint should be abolished, it will be some time before they can get again into full Employment, and of course must suffer, essentially, even as to their necessary support.—
            The Director therefore submits their Case to the Consideration of Government, and does not doubt but some small provision will be made for them, in Case of their intire dismission from the public Service
            In this representation it is not meant to include the Director, Assayer or Treasurer, as neither of these do depend on their Salaries for support.—All which is respectfully submitted to the President by his obedient humble Servant
            Elias Boudinot Director
          